Exhibit 10.1 LOAN AND SECURITY AGREEMENT Dated as of October 26, 2015 NORTHWEST PIPE COMPANY and PERMALOK CORPORATION as Borrowers BANK OF AMERICA, N.A ., as Agent BANK OF AMERICA, N.A. , as Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page Section 1. DEFINITIONS; RULES OF CONSTRUCTION 1 Definitions 1 Accounting Terms 22 Uniform Commercial Code 22 Certain Matters of Construction 22 Currency Equivalents 23 Section 2. CREDIT FACILITIES 23 Revolver Commitment 23 [Intentionally Omitted]. 25 Letter of Credit Facility 25 Section 3. INTEREST, FEES AND CHARGES 27 Interest 27 Fees 29 Computation of Interest, Fees, Yield Protection 29 Reimbursement Obligations 29 Illegality 30 Inability to Determine Rates 30 Increased Costs; Capital Adequacy 30 Mitigation 31 Funding Losses 31 Maximum Interest 31 Section 4. LOAN ADMINISTRATION 32 Manner of Borrowing and Funding Revolver Loans 32 Defaulting Lender 33 Number and Amount of LIBOR Loans; Determination of Rate 33 Borrower Agent 34 One Obligation 34 Effect of Termination 34 Section 5. PAYMENTS 34 General Payment Provisions 34 Repayment of Revolver Loans 34 [Intentionally Omitted]. 35 Payment of Other Obligations 35 Marshaling; Payments Set Aside 35 Application and Allocation of Payments 35 Dominion Account 36 Account Stated 36 Taxes 36 Lender Tax Information 38 Nature and Extent of Borrower's Liability 39 Section 6. CONDITIONS PRECEDENT 41 Conditions Precedent to Initial Loans 41 Conditions Precedent to All Credit Extensions 43 Section 7. COLLATERAL 43 Grant of Security Interest 43 Lien on Deposit Accounts; Cash Collateral 44 Real Estate Collateral 44 Other Collateral 44 Limitations 45 Further Assurances 45 Foreign Subsidiary Stock 45 Section 8. COLLATERAL ADMINISTRATION 45 Borrowing Base Reports 45 Accounts 45 Inventory 46 Equipment 47 Deposit Accounts 47 General Provisions 47 Power of Attorney 49 Section 9. REPRESENTATIONS AND WARRANTIES 49 General Representations and Warranties 49 Complete Disclosure 53 Section 10. COVENANTS AND CONTINUING AGREEMENTS 54 Affirmative Covenants 54 Negative Covenants 56 Financial Covenants 59 Section 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT 59 Events of Default 59 Remedies upon Default 60 License 61 Setoff 61 Remedies Cumulative; No Waiver 61 Section 12. AGENT 62 Appointment, Authority and Duties of Agent 62 Agreements Regarding Collateral and Borrower Materials 63 Reliance By Agent 63 Action Upon Default 64 Ratable Sharing 64 Indemnification 64 Limitation on Responsibilities of Agent 64 Successor Agent and Co-Agents 65 Due Diligence and Non-Reliance 65 Remittance of Payments and Collections 65 Individual Capacities 66 Titles 66 Bank Product Providers 66 No Third Party Beneficiaries 66 Section 13. BENEFIT OF AGREEMENT; ASSIGNMENTS 66 Successors and Assigns 66 Participations 67 Assignments 67 Replacement of Certain Lenders 68 Section 14. MISCELLANEOUS 68 Consents, Amendments and Waivers 68 Indemnity 69 Notices and Communications 69 Performance of Borrower’s Obligations 70 Credit Inquiries 71 Severability 71 Cumulative Effect; Conflict of Terms 71 (ii) Counterparts; Execution 71 Entire Agreement 71 Relationship with Lenders 71 No Advisory or Fiduciary Responsibility 71 Confidentiality 72 [Intentionally Omitted]. 72 GOVERNING LAW 72 Consent to Forum 72 Waivers by Borrower 73 Patriot Act Notice 73 NO ORAL AGREEMENT 73 LIST OF EXHIBITS AND SCHEDULES Exhibit A Assignment Exhibit B Assignment Notice Schedule 1.1 Commitments of Lenders Schedule 2.3.5 Existing Letters of Credit Schedule 8.5 Deposit Accounts Schedule 8.6.1 Business Locations Schedule 9.1.4 Names and Capital Structure Schedule 9.1.11 Patents, Trademarks, Copyrights and Licenses Schedule 9.1.14 Environmental Matters Schedule 9.1.15 Restrictive Agreements Schedule 9.1.16 Litigation Schedule 9.1.18 Pension Plans Schedule 9.1.20 Labor Contracts Schedule 10.2.2 Existing Liens Schedule 10.2.17 Existing Affiliate Transactions (iii) LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT is dated as of October 26, 2015, among NORTHWEST PIPE COMPANY , an Oregon corporation ("
